Title: From George Washington to Doddridge Pitt Chichester and Daniel McCarty Chichester, 25 April 1799
From: Washington, George
To: Chichester, Doddridge Pitt,Chichester, Daniel McCarty



Gentlemen,
Mount Vernon 25th April 1799

I shall be obliged to you, or either of you, who may be in the practice of hunting, or driving Deer on my land, for desisting from that practice.
My Lands have been Posted, according to Law, many years; and never has, nor while I possess them, will be revoked. Besides this, in order to have the notification better understood by those who bordered on me, I had (as you will perceive by the enclosed copy thereof) a number of hand bills struck and put up at my Mill & other places, to prevent the plea of want of information, that such trespasses were disagreeable to me.
I have been at much expence, and was at a good deal of trouble, to procure Deer; both of the Country & English kind; and have never yet killed one for my own table, altho’ they come into my yard & Gardens, while they are hunted & destroyed by others; and often driven, wounded & maimed into the river by me, and have been found drifted on the shores.
I had them once in a Paddock, but during my absence the fencing was neglected, and getting out, they have run at large ever since. The old ones are now partly wild, and partly tame; their descendants are more wild, but associate with them; and seldom go beyond the limits of my own woodland. But admitting they exceed these, the English deer, more especially, are very distinguishable by the darkness of their colour, and their horns; and I should have hoped, that upon the principle of doing as one would be done by, they would not have been injured by my Neighbours.

You must be sensible that at the stand where I receive the most injury, you can have no right to hunt; for between Mr Chichester’s fence (which is close to my line) and the tenement of the Widow Gray, there is no woodland but what belongs to Mr Fairfax or myself; and unless that Gentleman has changed his sentiments very materially of late, he, equally with myself, is averse to having his Lands of Belvoir driven for Deer.
I should not have supposed then, had there not been strong evidence to the contrary, that any Gentleman would poach upon the grounds, & on the rights of another, contrary to Law, and to repeated admonition.
After this notice, as it respects my own Land, and request that you will desist from further injury to my Game, I persuade myself that I shall not, in future, have cause to complain; nor be under the disagreeable necessity of resorting to other means for the preservation of it. I am—Gentleman Your very Hble Servant

Go: Washington

